DETAILED ACTION
Specification
The amendment to the specification filed 5/19/22 is accepted.


Election/Restrictions
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 18 now claims that “the intermediate body has a cross-section that is not rectangular” (emphasis added).  However, originally presented (and still present) claim 5 required that the “cross section of the intermediate body…is rectangular or square”.  As such, applicant has attempted to switch species from a rectangular or square intermediate body, to a “not rectangular” intermediate body.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now requires that “the first and second extension have an equivalent length corresponding to a multiple of a dimension of the first knob surface or the first socket surface”.  There is nothing in the specification that discloses this limitation.  In fact, the term “multiple” is used one time in par. [0034] of the new spec; and does not refer to a “dimension”.  The term “dimension” is used nowhere in the spec. The term “equivalent” is used nowhere in the spec.
 Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 now requires that “the first length and the second length of the elongate body are equivalent and a multiple of a dimension of the square shape”.  Claim 12 requires that “the first distance separating the first knob surface and the second knob surface is equivalent to a multiple of a dimension of the first knob surface or the first socket surface”.  Claim 13 requires that “the second distance separating the first socket surface and the second socket surface is equivalent to a multiple of a dimension of the first knob surface or the first socket surface”.  There is nothing in the specification that discloses this limitation.  In fact, the term “multiple” is used one time in par. [0034] of the new spec; and does not refer to a “dimension”.  The term “dimension” is used nowhere in the spec. The term “equivalent” is used nowhere in the spec.
Claims 14-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 now requires that “the first and second lengths are equal and a multiple of width of the same square shape”.  There is nothing in the specification that discloses this limitation.  In fact, the term “multiple” is used one time in par. [0034] of the new spec; and does not refer to a “dimension”.  The term “dimension” is used nowhere in the spec. The term “equal” is used once in par. [0014] of the newly filed spec, and does not refer to “square shape”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saigo et al. (herein “Saigo”; EP Pat. No. 2,835,162 A1). 
The entirety of the claims are rejected over Saigo, which discloses a construction system that is capable of building an identical structure as claimed.  
That is, with regards to claims 1, 11, and 14, Saigo discloses the use of a first block with a side projection (Fig. 3) and a second block with a side recess (Fig. 5); all the blocks within the construction set being connected by frictional engagement (pars. [0015] and [0022]).  Thus, these two blocks may be combined side-by-side to functionally create what applicant refers to as the “intermediate body” (see depiction below).

    PNG
    media_image1.png
    259
    319
    media_image1.png
    Greyscale

Saigo also discloses the use of regular blocks (Fig. 2) that may be stacked on top of each other (see Fig. 4(C)).  As such, it would be functionally possible to create the following structure using an equal number of regular blocks; a number regular blocks stacked on top of the right side protrusion, and the same number of regular blocks stacked under the left side within the socket (see depiction below).  

    PNG
    media_image2.png
    876
    881
    media_image2.png
    Greyscale


This functionally possible structure would make obvious the claimed limitations of at least claims 1, 11, and 14 based on the structure as shown above.  Furthermore, as Saigo makes obvious that the blocks are square unit structures having the same dimension on all sides (see Fig. 2, items D1), the limitation “the first and second extension having an equivalent length corresponding to a multiple of a dimension of the first knob surface or the first socket surface” would be met (see claims 12, and 13; also being made obvious).   Regarding claim 14 specifically, the ability to functionally duplicate the claimed structure (to have an identical second structure) would be obvious given that the Saigo disclosure is directed toward a toy construction set that is well-known to have numerous pieces, and In re Harza case law.  The above rejection is given under a 103 as it would have been functionally possible to create the above structure given the disclosure of Saigo.
Regarding claim 3, Saigo discloses that the knob surfaces and the socket surfaces are all rectangular or square (Fig. 2; noting square).
Regarding claim 5, Saigo disclose that the cross section of the intermediate body portion and the first and second extensions are rectangular or square (see depiction above; noting rectangular). 
Regarding claim 6, Saigo discloses that the separate parallel planes defined by the first and second knob surfaces extend perpendicular to the separate parallel planes defined by the first and second socket surfaces (see depiction above).
Regarding claims 7 and 15, the depiction above could be duplicated for use together; especially given that the system disclosed is a toy construction set and In re Harza case law.
Regarding claim 8, the depiction above could be triplicated for use together; especially given that the system disclosed is a toy construction set and In re Harza case law.
Regarding claim 9, the depiction above could be quadruplicated for use together; especially given that the system disclosed is a toy construction set and In re Harza case law.
Regarding claim 16, the above depiction makes obvious the claimed limitation.
Regarding claim 17, the above depiction makes obvious the claimed limitation.
Regarding claim 19, the above depiction makes obvious the claimed limitation.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner also does not find support in the specification for the new amendments.  As specifically cited by applicant, par. [0036] does not provide support for the 112(a) written description as noted above.  Applicant then goes on to quote from par. [0036] (see Remarks, received 5/19/22, pages 16 and again on 17).  Applicant is actually referring to par. [0038].  This par. [0038] also does not remedy the 112(a) issues identified above.
The Examiner is also unclear where applicant gets support of the negative limitation of claim 18; although the claim has been withdrawn via election by original presentation (see MPEP 2173.05(i))  Presumably, par. [0035] stating that “the intermediate body may have any shape”, but noting MPEP 2173.05(i) states that “a mere absence of a positive recitation is not a basis for an exclusion”.
Finally, for evidence of predictability that using parallel, but spaced apart, protrusions and sockets is known in the construction art, see Lessieux (FR Pat. No. 1461661A) and Didier (FR Pat. No. 1179276A). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
8/30/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711